 

Exhibit 10.4

 

SECURITY AGREEMENT

 

TABLE OF CONTENTS

 

SECTION 1 SECURITY INTEREST

   2    

1.1

   Creation of Security Interest.    2    

1.2

   Nature of Security Interests.    3    

1.3

   Attachment.    4    

1.4

   Exceptions.    4    

1.5

   Statement.    4    

1.6

   Where Consent Required.    4    

1.7

   Pending Consent.    4 SECTION 2 DEFINITIONS    5    

2.1

   Collateral.    5    

2.2

   Defined Terms.    5    

2.3

   General Terms.    5 SECTION 3 OBLIGATIONS SECURED    6    

3.1

   Obligations Secured.    6    

3.2

   Reduction of Obligations.    6 SECTION 4 DEBTOR’S REPRESENTATIONS AND
WARRANTIES    6    

4.1

   General.    6    

4.2

   Incorporation, Licenses and Qualifications.    6    

4.3

   Corporate Power.    6    

4.4

   Enforceability.    7    

4.5

   No Actions or Material Adverse Changes.    7    

4.6

   Non-Conflict.    7    

4.7

   No Default.    7    

4.8

   Ownership and Collateral Free of Encumbrances.    7    

4.9

   No Other Corporate Names or Styles.    7    

4.10

   Places of Business of Debtor.    8    

4.11

   Serial Numbered Goods.    8    

4.12

   Insurance.    8 SECTION 5 DEBTOR’S COVENANTS    8    

5.1

   General.    8    

5.2

   Keep Collateral in Good Repair.    8    

5.3

   Conduct of Business.    8    

5.5

   Compliance with Agreements and Laws.    9    

5.6

   Notice of Encumbrances and Proceedings.    9    

5.7

   Marking the Chattel Paper    9    

5.8

   Disposition of Collateral.    9    

5.9

   Encumbrances.    9    

5.10

   Change of Places of Business, Collateral and Names.    9

 

- i -



--------------------------------------------------------------------------------

   

5.11

   Serial Numbered Goods.    10    

5.12

   Notice of Loss of Collateral.    10    

5.13

   Inspection of Records and Collateral.    10    

5.14

   Delivery of Documents.    10    

5.15

   Risk and Insurance.    11    

5.16

   Proceeds In Trust.    11    

5.17

   No Amalgamation.    11    

5.18

   Dividends.    11    

5.19

   Performance and Default by Debtor.    11    

5.20

   Default under Agreements.    11    

5.21

   Environmental Law.    12

SECTION 6 COLLECTION OF ACCOUNTS

   12    

6.1

   Collection of Accounts.    12    

6.2

   Trust Provision.    12

SECTION 7 DEFAULT

   12    

7.1

   Default.    12    

7.2

   Demand Obligations.    13    

7.3

   Waiver not to Affect Subsequent Breach.    13

SECTION 8 SECURED PARTY’S REMEDIES ON DEFAULT

   13    

8.1

   Indebtedness Due and Rights and Remedies.    13    

8.2

   Assemble the Collateral.    15    

8.3

   Secured Party Not Liable for Failure to Exercise Remedies.    15    

8.4

   Allocation of Proceeds.    15    

8.5

   Extension of Time.    15    

8.6

   Forbearance is not Waiver.    15    

8.7

   Effect of Appointment of Receiver.    16    

8.8

   Limitation of Liability.    16    

8.9

   Release by Debtor.    16    

8.10

   Performance by Secured Party.    16

SECTION 9 MISCELLANEOUS

   16    

9.1

   Costs.    16    

9.2

   Appointment of Attorney.    17    

9.3

   No Obligation to Make Advances.    17    

9.4

   Security Interests Effective Immediately.    18    

9.5

   Security in Addition and not in Substitution, Remedies Cumulative.    18    

9.6

   Statutory Waivers.    18    

9.7

   Provisions Reasonable.    18    

9.8

   Further Assurances.    18    

9.9

   Notices.    19    

9.10

   Discharge.    19    

9.11

   Delivery of Copy/Waiver.    19    

9.12

   Release of Information.    19    

9.13

   Inspection, Management and Repairs.    20

 

- ii -



--------------------------------------------------------------------------------

   

9.14

   Authorization of Inquiries.    20    

9.15

   Indemnification.    20 SECTION 10 INTERPRETATION    21    

10.1

   Entire Agreement/Amendment.    21    

10.2

   Severability.    21    

10.3

   Joint and Several Liability.    21    

10.4

   Headings.    21    

10.5

   Included Words.    21    

10.6

   Applicable Law.    22    

10.7

   Binding Effect.    22    

10.8

   Conflict with Credit Agreement.     

 

- iii -



--------------------------------------------------------------------------------

GENERAL SECURITY AGREEMENT

 

THIS GENERAL SECURITY AGREEMENT, dated as of October 14, 2004, is granted by
WEST MARINE CANADA CORP. (the “Debtor”), a Nova Scotia unlimited liability
company, having a chief executive office at Suite 900 – 1959 Upper Water Street,
Halifax, Nova Scotia, Canada, B3J 2X2 in favour of WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association in the United States, having an
office at 65 West Alisol Street, 2nd Floor, Salinas, California, U.S.A., 93901,
as administrative agent (in such capacity, the “Secured Party”) for the benefit
of the Secured Party and the financial institutions which are from time to time
parties to the Credit Agreement referred to in Recital A below (collectively,
the “Lenders” and individually a “Lender”).

 

RECITALS

 

A Pursuant to that certain Credit Agreement, dated as of October 14, 2004 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among West Marine Products, Inc. (the “Borrower”), the Lenders and
the Secured Party, the Lenders have agreed to extend loans and other financial
accommodations to the Borrower upon the terms and subject to the conditions set
forth therein.

 

B. The Lenders’ obligations to extend loans and other financial accommodations
to the Borrower under the Credit Agreement are subject, among other conditions,
to the Secured Party’s receipt of this General Security Agreement duly executed
by the Debtor.

 

C. The Debtor is or shall become a party to that certain Guarantee Agreement
(Canada) dated as of October 14, 2004 (the “Guarantee”) in connection with the
Credit Agreement. The Debtor has obtained and will continue to obtain working
capital and loans needed for its operations from Borrower, and Borrower will
obtain funds to provide and lend to the Debtor from the Lenders under the Credit
Agreement. In addition, the Debtor expects to realize direct and indirect
benefits as the result of the availability of the aforementioned credit
facilities to Borrower and as the result of financial or business support which
the Borrower will provide to the Debtor.

 

- 1 -



--------------------------------------------------------------------------------

AGREEMENT

 

NOW, THEREFORE, in consideration of the above recitals and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Debtor hereby agrees with the Secured Party, for itself and
for the ratable benefit of the Secured Party and the Lenders, as follows:

 

Section 1

SECURITY INTEREST

 

1.1 Creation of Security Interest.

 

Debtor, having its chief executive office as of the date hereof at Suite 900 –
1959 Upper Water Street, Halifax, Nova Scotia, Canada, B3J 2X2, as continuing
security for the repayment and the performance of each of the Obligations (as
defined herein) of the Debtor to the Secured Party for itself and for the pro
rata benefit of the Lenders, grants to the Secured Party a continuing, specific
and fixed assignment, transfer, mortgage, charge and security interest in all of
the Debtor’s personal property, assets, rights and undertaking of every nature,
item and kind, now or at any time and from time to time, wherever situate,
including those described in this clause 1.1, namely:

 

  (a) Accessions. All increases, additions, accretions and accessions to, and
all extensions, reversions, renewals, continuations or replacement of any of the
Collateral (as defined in Section 2.1) (collectively the “Accessions”);

 

  (b) Accounts. All debts, accounts, claims and monies which now are, or which
may at any time hereafter be, due or owing to or owned by the Debtor or in which
the Debtor now or hereafter has any other interest, and also all securities,
bills, notes and other documents now held or owned or which may be hereafter
taken, held or owned by the Debtor or anyone on behalf of the Debtor in respect
of the said debts, accounts, claims and monies, and any part thereof
(collectively, the “Accounts”);

 

  (c) Chattel Paper. All chattel paper in which the Debtor now or hereafter has
an interest, and any part thereof (the “Chattel Paper”);

 

  (d) Documents of Title. All documents of title, whether negotiable or
non-negotiable, including, without limitation, all warehouse receipts and bills
of lading, in which the Debtor now or hereafter has an interest, and any part
thereof (collectively, the “Documents of Title”);

 

  (e) Equipment. All goods in which the Debtor now or hereafter has an interest
other than Inventory or consumer goods and any part thereof, including, without
limitation, all tools, apparatus, fixtures, plant, machinery, furniture,
chattels, vehicles, vessels, air conditioning, heating, ventilating, electrical,
mechanical, plumbing, communications and data systems, elevators, escalators and
other conveyancing devices, boilers, furnaces, carpets, blinds, window
coverings, curtains, awnings, lighting fixtures, doors, windows, demising walls
and partitions, wiring, pipes, conduits, seasonal decorations, and the equipment
described in Schedule A hereto or any schedule hereafter annexed hereto
(collectively, the “Equipment”);

 

  (f) Instruments. All letters of credit, advices of credit and all other
instruments in which the Debtor now or hereafter has an interest, and any part
thereof (collectively, the “Instruments”);

 

- 2 -



--------------------------------------------------------------------------------

  (g) Intangibles. All intangible property of whatever kind in which the Debtor
now or hereafter has an interest, including, without limitation, all of the
Debtor’s choses in action, contractual rights, agreements, leases of personal
property, licence rights, licences, permits, goodwill, patents, trade marks,
trade names, quotas, industrial designs, copyrights and other industrial or
intellectual property (collectively, the “Intangibles”);

 

  (h) Inventory. All personal property of whatever kind and wherever situated,
which now or hereafter forms part of the inventory of the Debtor, in which the
Debtor now or hereafter has an interest, including without limitation, all
goods, merchandise, raw materials, goods in process, work in progress, finished
goods and other tangible personal property now or hereafter held for sale,
lease, resale or exchange or furnished or to be furnished under contracts for
service or that are used or consumed in the business of the Debtor, and any part
thereof (collectively, the “Inventory”);

 

  (i) Money. All money in which the Debtor now or hereafter has an interest, and
any part thereof (the “Money”);

 

  (j) Plans and Permits. All agreements, approvals, licences, building permits,
demolition permits, excavation permits, construction permits and other permits
now or hereafter issued by any public authority to construct the Project and all
plans, specifications and related drawings in respect thereto (collectively the
“Plans and Permits”);

 

  (k) Proceeds. All proceeds and personal property in any form derived directly
or indirectly from any dealing with the Collateral or any part thereof and all
proceeds of proceeds and any part thereof (collectively, the “Proceeds”);

 

  (l) Records. All books, papers, documents, writings, tapes, magnetic or other
machine readable data and records, and all other information, however stored,
recording or relating to any of the Collateral (collectively, the “Records”);
and

 

  (m) Securities. All shares, stock, warrants, bonds, debentures, debenture
stock, mortgages and other securities in which the Debtor now or hereafter has
an interest, and any part thereof (collectively, the “Securities”).

 

1.2 Nature of Security Interests.

 

Notwithstanding the Debtor’s right to deal with the Inventory in the ordinary
course of business as provided herein, the security interests created hereby
shall operate as fixed and specific mortgages and charges of all of the
Collateral presently existing, and with respect to all future Collateral, shall
operate as fixed and specific mortgages and charges of such future Collateral
which shall attach at the moment the Debtor acquires any right or interest
therein.

 

- 3 -



--------------------------------------------------------------------------------

1.3 Attachment.

 

The Debtor acknowledges that value has been given. The security interests
created hereby are intended to attach, as to all of the Collateral in which the
Debtor has an interest, forthwith when the Debtor executes this Security
Agreement, and, as to all Collateral in which the Debtor acquires any right or
interest after the execution of this Security Agreement, when the Debtor
acquires such right or interest.

 

1.4 Exceptions.

 

The last day of any term reserved by any lease, verbal or written, or any
agreement therefor, now held or hereafter acquired by the Debtor is hereby
excepted out of the security interests created hereby. The Debtor shall assign
and dispose of such last day of any term reserved by any such lease in such
manner as the Secured Party may from time to time direct in writing. Upon any
sale, assignment, sublease or other disposition of such lease or agreement to
lease, the Secured Party shall, for the purpose of vesting the aforesaid residue
of any such term in any purchaser, assignee, sublessee or such other acquirer of
the lease, agreement to lease or any interest therein, be entitled by deed or
other written instrument to assign to such other person, the aforesaid residue
of any such term in place of the Debtor and to vest the same freed and
discharged from any obligation whatsoever respecting the same.

 

1.5 Statement.

 

The Debtor acknowledges that a security interest is taken in all of the Debtor’s
present and after acquired personal property.

 

1.6 Where Consent Required.

 

Nothing herein shall constitute an assignment or attempted assignment of any
right, privilege, benefit, contract, permit, policy or other document or
instrument or any other Collateral which by the provisions thereof or by law is
not assignable or which requires the consent of any third party to its
assignment unless such is obtained or is waived by the third party. In respect
of each such item of Collateral that exceeds $10,000 CDN in value, the Debtor
shall, unless the Secured Party otherwise agrees in writing, forthwith use
commercially reasonable efforts to obtain the consent of any necessary third
party to its assignment hereby and for its further assignment by the Secured
Party to any third party who may acquire same as a result of the Secured Party’s
exercise of remedies after an Event of Default. Upon such consents being
obtained or waived, this Security Agreement shall apply thereto without regard
to this Section 1.6 and without the necessity of any further assurance to effect
the assignment thereof.

 

1.7 Pending Consent.

 

In any case to which Section 1.6 applies, unless and until consent to assignment
is obtained as therein provided, the Debtor shall, to the extent it may do so by
law or pursuant to the provisions of the document or interest therein referred
to, hold all benefit to be derived therefrom in trust for the Secured Party as
additional security for performance of the Obligations and shall, after the
occurrence and during the continuance of an Event of Default, deliver up all
such benefit to the Secured Party forthwith upon demand by the Secured Party.

 

- 4 -



--------------------------------------------------------------------------------

Section 2

DEFINITIONS

 

2.1 Collateral.

 

The personal property, assets, rights and undertaking charged hereunder,
including all of such Accessions, Accounts, Chattel Paper, Documents of Title,
Equipment, Instruments, Intangibles, Inventory, Money, Plans and Permits,
Proceeds, Records and Securities together with all increases, additions,
improvements and accessions thereto, and all substitutions or any replacements
thereof are, unless otherwise specified, herein referred to as the “Collateral”.

 

2.2 Defined Terms.

 

Unless the context otherwise requires or unless otherwise specified, all the
terms used herein without initial capitals which are defined in the Personal
Property Security Act (British Columbia) or the regulations thereunder, as they
may be amended, restated or replaced by successor legislation of comparable
effect (collectively, the “PPSA”), have the same meaning herein as in the PPSA.

 

2.3 General Terms.

 

  (a) “Agreement” means any contract, instrument, permit, policy or other
document forming part of the Collateral, or creating or evidencing any right,
privilege or benefit forming part of the Collateral;

 

  (b) “Business Premises” means real property which the Debtor uses in its
business, if any;

 

  (c) “Environmental Laws” means any laws, regulations, orders, by-laws, permits
or lawful requirements of any governmental authority with respect to
environmental protection or regulating Hazardous Materials; and

 

  (d) “Hazardous Materials” means any asbestos material, urea formaldehyde,
explosives, radioactive materials, pollutants, contaminants, hazardous
substances, corrosive substances, toxic substances, special waste or waste of
any kind including, without limitation, compounds known as chlorobiphenyls and
any substance the storage, manufacture, disposal, treatment, generation, use,
transport, remediation or release of which into the environment is prohibited,
controlled or licensed under Environmental Laws.

 

  (e) “Material Adverse Effect” has the meaning assigned to it in the Credit
Agreement.

 

- 5 -



--------------------------------------------------------------------------------

Section 3

OBLIGATIONS SECURED

 

3.1 Obligations Secured.

 

The Collateral constitutes and will constitute continuing security for the
payment and performance of all liabilities and obligations, howsoever arising,
owed by the Debtor to the Secured Party or any Lender of every kind and
description (whether or not evidenced by any note or instrument and whether or
not for the payment of money), direct or indirect, absolute or contingent, due
or to become due, now existing or hereafter arising, under or pursuant to the
terms of the Guarantee or any of the other Loan Documents (as defined in the
Credit Agreement) to which the Debtor is a party, including without limitation
all interest (including interest that accrues after the commencement of any
bankruptcy or other insolvency proceeding by or against the Debtor), fees,
charges, expenses, legal fees and expenses (on a solicitor and own client basis)
and accountants’ fees payable by the Debtor hereunder and thereunder
(collectively, the “Obligations”).

 

3.2 Reduction of Obligations.

 

The Obligations may be reduced to zero from time to time without affecting the
validity, perfection or enforceability of this Security Agreement or the
security interests created hereby until this Security Agreement is discharged in
accordance with Section 9.10.

 

Section 4

DEBTOR’S REPRESENTATIONS AND WARRANTIES

 

4.1 General.

 

The Debtor represents and warrants to and for the benefit of the Secured Party
as of the date hereof and, in all material respects, as of the date of each
Advance and the issuance of each Letter of Credit, as set out in this Section 4.
The Secured Party is deemed to have relied upon each such representation and
warranty notwithstanding any investigation made by or on behalf of the Secured
Party at any time.

 

4.2 Incorporation, Licenses and Qualifications.

 

The Debtor is a body corporate, duly incorporated, properly organized and
validly existing under the laws of Nova Scotia and is duly registered and
qualified to do business under the laws of each other jurisdiction in which the
character of the properties owned by it or the nature of the activities
conducted by it make such registration or qualification advisable or necessary
except where the failure so to register or qualify could not reasonably be
expected to have a Material Adverse Effect.

 

4.3 Corporate Power.

 

The Debtor has full corporate power and authority to enter this Security
Agreement and to grant the security interests hereby created.

 

- 6 -



--------------------------------------------------------------------------------

4.4 Enforceability.

 

This Security Agreement constitutes a valid and legally binding obligation of
the Debtor enforceable against the Debtor in accordance with its terms, subject
only to bankruptcy, insolvency or other statutes or judicial decisions affecting
the enforcement of creditors’ rights generally and to general principles of
equity.

 

4.5 No Actions or Material Adverse Changes.

 

There is no action or proceeding pending or to the knowledge of the Debtor
threatened against the Debtor before any court, administrative agency, tribunal,
arbitrator, government or governmental agency or any fact known to the Debtor
and not disclosed to the Secured Party which could, in any case, reasonably be
expected to have a Material Adverse Effect, and there are no outstanding
judgments, writs of execution, work orders, injunctions, directives against the
Debtor or its properties which could reasonably be expected to have a Material
Adverse Effect.

 

4.6 Non-Conflict.

 

Neither the execution nor the performance of this Security Agreement requires
the approval of any regulatory agency having jurisdiction over the Debtor nor is
this Security Agreement in contravention of or in conflict with: (a) the
articles, by-laws or resolutions of the directors or shareholders of the Debtor
or (b) except as could not reasonably be expected to have a Material Adverse
Effect, (i) the provisions of any agreement to which the Debtor is a party or by
which any of its property may be bound or (ii) any statute, regulation, by-law,
ordinance or other law, or (iii) any judgment, decree, award, ruling or order to
which the Debtor or any of its property may be subject.

 

4.7 No Default.

 

The Debtor is not in breach of any agreement to which it is a party which breach
could reasonably be expected to have a Material Adverse Effect.

 

4.8 Ownership and Collateral Free of Encumbrances.

 

The Debtor is the owner of or has rights in the Collateral free and clear of all
other security interests, mortgages, hypothecs, pledges, liens, claims, charges,
whether fixed or floating, or other encumbrances whatsoever (collectively the
“Encumbrances”) except Permitted Encumbrances (as that term is defined in the
Credit Agreement).

 

4.9 No Other Corporate Names or Styles.

 

The Debtor does not as of the date hereof carry on business under or use any
name or style other than the name(s) specified in this Security Agreement.

 

- 7 -



--------------------------------------------------------------------------------

4.10 Places of Business of Debtor.

 

As of the date hereof and as of the last day of each fiscal quarter, the
locations specified in Schedule B hereto (as supplemented by Borrower on each
Compliance Certificate (as defined in the Credit Agreement)) are the Debtor’s
only places of business (the “Places of Business”) where the Debtor conducts its
business operations or keeps or stores any material portion of the Collateral
and records in respect thereof and of the Debtor’s business.

 

4.11 Serial Numbered Goods.

 

As of the date hereof and as of the last day of each fiscal quarter, the
complete, accurate and appropriate serial number (as specified in the
regulations under the PPSA) for each item of Equipment with a value in excess of
$10,000 CDN that is serial numbered goods in which the Debtor now has any
interest, except for motor vehicles (as specified in the Regulations under the
PPSA), is set out in Schedule C hereto (as supplemented by Borrower on each
Compliance Certificate (as defined in the Credit Agreement)). For clarification,
the disclosure required hereby shall only relate to serial numbered goods which
comprise the Equipment of the Debtor constituting a manufactured home, boat,
outboard motor, trailer or aircraft and shall not relate to any goods which are
Inventory of the Debtor.

 

4.12 Insurance.

 

The Collateral is insured in accordance with the terms of the Credit Agreement.

 

Section 5

DEBTOR’S COVENANTS

 

5.1 General.

 

Unless compliance with the following covenants is waived by the Secured Party in
writing or unless non-compliance with any such covenants is otherwise consented
to by the Secured Party by written agreement with the Debtor, the Debtor
covenants and agrees with the Secured Party to observe and perform each of the
covenants set out in this Section 5.

 

5.2 Keep Collateral in Good Repair.

 

The Debtor shall maintain and protect its properties, assets and facilities,
including, without limitation, its Equipment (other than Equipment determined by
the Debtor in the ordinary course of business to be obsolete) in good order and
working repair and condition (taking into consideration ordinary wear and tear)
and from time to time make or cause to be made all needful and proper repairs,
renewals and replacements thereto and shall competently manage and care for its
property in accordance with prudent industry practices.

 

5.3 Conduct of Business.

 

The Debtor will carry on and conduct its business in a proper and efficient
manner so as to protect and preserve the Collateral.

 

- 8 -



--------------------------------------------------------------------------------

5.4 Servicing of Payables

 

To the extent required by the Credit Agreement, the Debtor will pay when due all
amounts which are payable by it howsoever arising, including without limiting
the generality of the foregoing, all rents, charges, taxes, rates, levies,
assessments, fees and duties of every nature which may be levied, assessed or
imposed against or in respect of the Collateral or Debtor and will provide the
Secured Party with evidence of such payment upon request.

 

5.5 Compliance with Agreements and Laws.

 

The Debtor will not use the Collateral in violation of this Security Agreement
or any other agreement relating to the Collateral or any policy insuring the
Collateral or any applicable statute, law, by-law, rule, regulation, court order
or ordinance if such violation could reasonably be expected to have a Material
Adverse Effect.

 

5.6 Notice of Encumbrances and Proceedings.

 

The Debtor will promptly notify the Secured Party of any Encumbrance made or
asserted against any of the Collateral, and of any suit, action or proceeding
affecting any of the Collateral or which could affect the Debtor, in each case
only to the extent expressly required in the Credit Agreement. The Debtor will,
at its own expense, defend the Collateral against any and all such Encumbrances
and against any and all such suits, actions or proceedings.

 

5.7 Marking the Chattel Paper

 

The Debtor will, at the request of the Secured Party, mark, or otherwise take
appropriate steps to identify, any chattel paper included in the Collateral to
indicate clearly that it is subject to the security interests hereby created.

 

5.8 Disposition of Collateral.

 

The Debtor will not assign, transfer, sell, lease, exchange, or otherwise
dispose of the Collateral or any interest therein except for Inventory in the
ordinary course of business on customary trade terms and except as otherwise
permitted in the Credit Agreement.

 

5.9 Encumbrances.

 

The Debtor will not create, assume or suffer to exist any Encumbrance in, of or
on any of the Collateral except Permitted Encumbrances.

 

5.10 Change of Places of Business, Collateral and Names.

 

The Debtor will not change its Places of Business, chief executive office, the
location of any material portion of the Collateral (other than Collateral in
transit), or the records in respect thereof or change its name or any name or
style under which it carries on business without giving to the Secured Party 30
day’s prior written notice of the change or of the new name or style, as
applicable.

 

- 9 -



--------------------------------------------------------------------------------

5.11 Serial Numbered Goods.

 

The Debtor will, at or before the time that it acquires any interest in any item
of Equipment with a value in excess of CDN$10,000 that is serial numbered goods
(as specified in the regulations under the PPSA), but which is not a motor
vehicle (as specified in the regulations under the PPSA), give the Secured Party
a written notice setting out the complete, accurate and appropriate serial
number (as specified in the regulations under the PPSA) of such item of
Equipment. For clarification, the obligation contained in the preceding sentence
shall only relate to serial numbered goods which comprise the Equipment of the
Debtor constituting a manufactured home, boat, outboard motor, trailer or
aircraft and shall not relate to any goods which are Inventory of the Debtor.

 

5.12 Notice of Loss of Collateral.

 

The Debtor will give immediate written notice to the Secured Party of any of the
following that could reasonably be expected to have a Material Adverse Effect:

 

  (a) all loss or damage to or loss or possession of the Collateral otherwise
than by disposition in accordance with the terms hereof; and

 

  (b) any failure of any Account Debtor in payment or performance of obligations
due to the Debtor which may affect the Collateral.

 

5.13 Inspection of Records and Collateral.

 

The Debtor will at all times keep accurate and complete records of the
Collateral as well as proper books of account for its business all in accordance
with generally accepted accounting principles, consistently applied. The Debtor
shall permit the Secured Party such rights of inspection and audit as provided
in the Credit Agreement

 

5.14 Delivery of Documents.

 

The Debtor will promptly deliver to the Secured Party upon reasonable request:

 

  (a) Documents of Title. Any Chattel Paper, Instruments (except any Instrument
that are promptly deposited for collection), Securities, and Documents of Title,
and upon such delivery, where applicable, duly endorse the same for transfer in
blank or as the Secured Party may direct;

 

  (b) Financial Statements. All financial statements prepared by or for the
Debtor regarding the Debtor’s business;

 

  (c) Policies of Insurance. Copies of all policies and certificates of
insurance relating to the Collateral;

 

  (d) Agreements. Copies of all agreements, licenses, permits and consents
relating to the Collateral and the Debtor’s business; and

 

- 10 -



--------------------------------------------------------------------------------

  (e) Other Information. Such information concerning the Collateral, the Debtor
and the Debtor’s business and affairs as the Secured Party may reasonably
request.

 

5.15 Risk and Insurance.

 

The Debtor will keep and maintain insurance in accordance with the terms and
conditions of the Credit Agreement.

 

5.16 Proceeds In Trust.

 

Upon the occurrence and during the continuance of an Event of Default, the
Debtor will and shall be deemed to hold all Proceeds in trust, separate and
apart from other Money, Instruments or property, for the benefit of the Secured
Party until all amounts owing by the Debtor to the Secured Party have been paid
in full.

 

5.17 No Amalgamation.

 

Except as may be permitted in the Credit Agreement, the Debtor will not change
the nature of its business or amalgamate or otherwise merge with any person or
permit all of or a substantial portion of its property to become the property of
any other person, whether in one or a series of transactions, and the Debtor
shall not do any act or thing that would materially adversely affect its
business, property, prospects or financial condition.

 

5.18 Dividends.

 

Except as permitted by the Credit Agreement, the Debtor will not declare, pay or
issue any dividends or other distributions in respect of its capital stock or
distribute, reserve, secure, or otherwise make or commit distributions on
account of its capital stock, or make any payment on account of the purchase,
redemption or other acquisition or retirement of any shares of its capital
stock.

 

5.19 Performance and Default by Debtor.

 

Except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect, the Debtor will observe and perform all the obligations
imposed on the Debtor by or in respect of the Collateral, maintain the
Collateral in good standing and not do or permit to be done anything to impair,
and not omit to do anything that would prevent the impairment of, the security
interests hereby created. The Debtor will give to the Secured Party prompt
notice of any default by the Debtor in the performance of its covenants to the
Secured Party under this Security Agreement.

 

5.20 Default under Agreements.

 

The Debtor will not default under any provision of any Loan Document or any
other agreement (“External Agreement”) which creates a security interest in or
otherwise affects the Collateral if such default under an External Agreement
could reasonably be expected to have a Material Adverse Effect. The Debtor will
give to the Secured Party notice of any default by the Debtor under any
Agreement or any other agreement which creates a security

 

- 11 -



--------------------------------------------------------------------------------

interest in or otherwise affects the Collateral, promptly upon becoming aware of
the occurrence of such default, if such default could reasonably be expected to
have a Material Adverse Effect, but in all events, if the Debtor is aware of
such default, in sufficient time to afford the Secured Party an opportunity to
cure any such default prior to any other party to any Agreement or any such
other agreement terminating or otherwise enforcing its rights and remedies under
the Agreement or such other agreement.

 

5.21 Environmental Law.

 

The Debtor covenants and agrees that it will comply with the provisions of
Section 5.10 of the Credit Agreement applicable to the Debtor.

 

Section 6

COLLECTION OF ACCOUNTS

 

6.1 Collection of Accounts.

 

The Secured Party may, after the occurrence and during the continuance of an
Event of Default, notify and direct any Account Debtor to make all payments
whatever to the Secured Party. The Secured Party may hold all amounts acquired
from any Account Debtor and any Proceeds as part of the Collateral.

 

6.2 Trust Provision.

 

Any payments received by the Debtor at any time after the occurrence and during
the continuance of an Event of Default, whether before or after notification to
Account Debtors, shall be held by the Debtor in trust for the Secured Party in
the same medium in which received, shall not be commingled with any assets of
the Debtor and shall be immediately paid over to the Secured Party in the same
form as received (with any necessary endorsement) to be applied in the same
manner as payments received directly by the Secured Party.

 

Section 7

DEFAULT

 

7.1 Default.

 

An Event of Default hereunder shall be deemed to have occurred upon the
occurrence and during the continuance of an Event of Default (as defined in the
Credit Agreement) and upon the occurrence and continuance of the following:

 

  (a) Bankruptcy, Insolvency The insolvency or bankruptcy of the Debtor; or

 

  (b) Debtor Relief Law - appointment of a receiver, receiver manager or
receiver and manager of any part of the property of the Debtor or commencement
of any proceeding under any bankruptcy, arrangement, reorganization,
dissolution, liquidation, insolvency or similar law for the relief of or
otherwise affecting creditors of the Debtor which appointment continues
undischarged or unstayed for 60 calendar days; or

 

- 12 -



--------------------------------------------------------------------------------

  (c) Commit Act of Bankruptcy The Debtor commits or threatens to commit an act
of bankruptcy.

 

7.2 Demand Obligations.

 

The fact that this Security Agreement provides for Events of Default and rights
of acceleration shall not derogate from the demand nature of any Obligation
payable on demand.

 

7.3 Waiver not to Affect Subsequent Breach.

 

The Secured Party may waive default or any breach by the Debtor of any of the
provisions contained in this Security Agreement. No waiver shall extend to a
subsequent breach or default, whether or not the same as or similar to the
breach or default waived. No act or omission of the Secured Party shall extend
to or be taken in any manner whatsoever to affect any subsequent breach or
default of the Debtor or the rights of the Secured Party resulting therefrom.
Any such waiver must be in writing and signed by the Secured Party to be
effective.

 

Section 8

SECURED PARTY’S REMEDIES ON DEFAULT

 

8.1 Indebtedness Due and Rights and Remedies.

 

Upon the occurrence and during the continuance of an Event of Default, the
Secured Party may, at its option, proceed to enforce payment of same and to
exercise any or all of the rights and remedies contained herein, including,
without limitation, the signification and collection of the Debtor’s Accounts,
or otherwise afforded by law, in equity or otherwise. The Secured Party shall
have the right to enforce one or more remedies successively or concurrently in
accordance with applicable law, and the Secured Party expressly retains all
rights and remedies not inconsistent with the provisions herein, including all
the rights it may have under the PPSA, and, without restricting the generality
of the foregoing, the Secured Party may upon the occurrence and during the
continuance of such Event of Default:

 

  (a) Appointment of Receiver. Appoint by instrument in writing a receiver,
receiver-manager or receiver and manager (herein a “Receiver”) of the Debtor and
of all or any part of the Collateral and remove or replace such Receiver from
time to time or may institute proceedings in any court of competent jurisdiction
for the appointment of a Receiver. Any Receiver appointed by the Secured Party
shall, so far as concerns responsibility for its acts, be deemed the agent of
the Debtor and not of the Secured Party. Where the Secured Party is referred to
in this Section the reference includes, where the context permits, any Receiver
so appointed and the officers, employees, servants or agents of such Receiver;

 

  (b) Enter and Repossess. Immediately and without notice enter the Debtor’s
premises and repossess, disable or remove the Collateral and the Debtor hereby
grants to the Secured Party a licence to occupy any premises of the Debtor for
the purpose of storage of the Collateral;

 

- 13 -



--------------------------------------------------------------------------------

  (c) Retain the Collateral. Retain and administer the Collateral in the Secured
Party’s sole and unfettered discretion, so long as such administration is
commercially reasonable;

 

  (d) Dispose of the Collateral. Dispose of any Collateral by public auction,
private tender or private contract with or without notice, advertising or any
other formality, all of which are hereby waived by the Debtor. The Secured Party
may, at its discretion establish the terms of such disposition, including,
without limitation, terms and conditions as to credit, upset, reserve bid or
price so long as such terms are commercially reasonable. The Secured Party may
also lease the Collateral on such terms as it deems appropriate. The payments
for Collateral, whether on a disposition or lease, may be deferred. All payments
made pursuant to such dispositions shall be credited against the Obligations
only as they are actually received. The Secured Party may buy in, rescind or
vary any contract for the disposition of any Collateral and may dispose of any
Collateral again without being answerable for any loss occasioned thereby. Any
such disposition may take place whether or not the Secured Party has taken
possession of the Collateral;

 

  (e) Foreclose. Foreclose upon the Collateral in satisfaction of the
Obligations. The Secured Party may designate any part of the Obligations to be
satisfied by the foreclosure of particular Collateral which the Secured Party
considers to have a net realizable value approximating the amount of the
designated part of the Obligations, in which case only the designated part of
the Obligations shall be deemed to be satisfied by the foreclosure of the
particular Collateral;

 

  (f) Carry on Business. Carry on or concur in the carrying on of all or any
part of the business of the Debtor and may, in any event, to the exclusion of
all others, including the Debtor, enter upon, occupy and use all premises of or
occupied or used by the Debtor and use any of the personal property (which shall
include fixtures) of the Debtor for such time and such purposes as the Secured
Party sees fit. The Secured Party shall not be liable to the Debtor for any
neglect in so doing or in respect of any rent, costs, charges, depreciation or
damages in connection therewith;

 

  (g) Payment of Encumbrances. Pay any Encumbrance that may exist or be
threatened against the Collateral. In any such case the amounts so paid together
with costs, charges and expenses incurred in connection therewith shall be added
to the Obligations secured by this Security Agreement;

 

  (h) Payment of Deficiency. If the proceeds of realization are insufficient to
pay all monetary Obligations, the Debtor shall forthwith pay or cause to be paid
to the Secured Party any deficiency and the Secured Party may sue the Debtor to
collect the amount of such deficiency; and

 

  (i) Dealing with Collateral. Subject to applicable law seize, collect,
realize, borrow money on the security of, release to third parties, sell (by way
of public or private sale), lease or otherwise deal with the Collateral in such
manner, upon such terms

 

- 14 -



--------------------------------------------------------------------------------

and conditions, at such time or times and place or places and for such
consideration as the Secured Party may determine to be commercially reasonable
and without notice to the Debtor. The Secured Party may charge on its own behalf
and pay to others sums for expenses incurred and for services rendered
(expressly including legal services, consulting, receivers and accounting fees)
in or in connection with seizing, collecting, realizing, borrowing on the
security of, selling or obtaining payment of the Collateral and may add such
sums to the Obligations secured by this Security Agreement.

 

8.2 Assemble the Collateral.

 

To assist the Secured Party in the implementation of such rights and remedies
the Debtor will, at its own risk and expense and at the Secured Party’s request,
assemble and prepare for removal such items of the Collateral as are selected by
the Secured Party as shall, in the Secured Party’s sole judgment, have a value
sufficient to cover all the Obligations.

 

8.3 Secured Party Not Liable for Failure to Exercise Remedies.

 

The Secured Party shall not be liable or accountable for any delay or failure to
exercise its remedies, take possession of, seize, collect, realize, sell, lease
or otherwise dispose of or obtain payment for the Collateral. The Secured Party
shall not be bound to institute proceedings for such purposes or for the purpose
of preserving any rights, remedies or powers of the Secured Party, the Debtor or
any other person in respect of the Collateral or against any Account Debtor.

 

8.4 Allocation of Proceeds.

 

All monies collected or received by the Secured Party in respect of the
Collateral may be held by the Secured Party and may be applied on account of
such parts of the Obligations at the sole discretion of the Secured Party.

 

8.5 Extension of Time.

 

The Secured Party may grant extensions of time and other indulgences, take and
give up securities, accept compositions, grant releases and discharges, release
the Collateral to third parties and otherwise deal with the Debtor’s guarantors
or sureties and others and with the Collateral and other securities as the
Secured Party may see fit without prejudice to the liability of the Debtor to
the Secured Party, or the Secured Party’s rights, remedies and powers under this
Security Agreement.

 

8.6 Forbearance is not Waiver.

 

No extension of time, forbearance, indulgence or other accommodation now,
heretofore or hereafter given by the Secured Party to the Debtor shall operate
as a waiver, alteration or amendment of the rights of the Secured Party or
otherwise preclude the Secured Party from enforcing such rights.

 

- 15 -



--------------------------------------------------------------------------------

8.7 Effect of Appointment of Receiver.

 

As soon as the Secured Party takes possession of any Collateral or appoints a
Receiver, all powers, functions, rights and privileges of the directors and
officers of the Debtor with respect to that Collateral shall cease, unless
specifically continued by the written consent of the Secured Party or the
Receiver.

 

8.8 Limitation of Liability.

 

The Secured Party shall not be liable by reason of any entry into or taking
possession of any of the Collateral hereby charged or intended so to be or any
part thereof, to account as mortgagee in possession or for anything except
actual receipts or be liable for any loss on realization or any act or omission
for which a secured party in possession might be liable other than for the
consequences of its gross negligence or wilful misconduct. The Debtor
acknowledges and agrees that any and all payments, responsibilities, obligations
and liabilities in respect of the Collateral shall remain those of the Debtor,
and no such payments, responsibilities, obligations or liabilities are assigned
hereby nor are assumed or incurred by the Secured Party hereunder.

 

8.9 Release by Debtor.

 

The Debtor hereby releases and discharges the Secured Party and the Receiver
from every claim of every nature, whether sounding in damages or not, which may
arise or be caused to the Debtor or any person claiming through or under the
Debtor by reason or as a result of any act or omission of the Secured Party or
any successor or assign claiming through or under the Secured Party or the
Receiver under the provisions of this Security Agreement unless such claim is
the result of dishonesty or gross neglect or wilful misconduct.

 

8.10 Performance by Secured Party.

 

Nothing herein shall obligate the Secured Party to assume or perform any
obligation of the Debtor to any third party in respect or arising out of the
Collateral. The Debtor agrees to indemnify and save harmless the Secured Party
from any and all claims of such third parties. The Secured Party may however at
its option assume or perform any such obligations which the Secured Party
considers necessary or desirable to obtain the benefit of the Collateral, or any
part thereof, free of any set off, deduction or abatement and any money so
expended by the Secured Party shall form part of the Obligations and shall bear
interest at the highest rate per annum from time to time charged by the Secured
Party on any of the other Obligations.

 

Section 9

MISCELLANEOUS

 

9.1 Costs.

 

The Debtor will indemnify and reimburse the Secured Party on demand for all
interest, commissions, costs of realization and other costs and expenses
(including the full amount of all legal fees and expenses paid by the Secured
Party) incurred by the Secured Party or any Receiver in connection with:

 

  (a) the perpetual registration of any financing statement registered in
connection with the security interests hereby created;

 

- 16 -



--------------------------------------------------------------------------------

  (b) the preparation, execution, perfection, protection, enforcement of and
advice with respect to this Security Agreement;

 

  (c) the realization, disposition of, retention, protection, insuring or
collection of any Collateral;

 

  (d) the protection or enforcement of the rights, remedies and powers of the
Secured Party or any Receiver, including, without limitation, participation,
preparation and advice with respect to any actions or proceedings commenced or
threatened by or against the Debtor or any Guarantor/Indemnitor;

 

  (e) the inspection of the Collateral;

 

  (f) investigating title to the Collateral;

 

  (g) the compliance by the Secured Party with all demands made upon the Secured
Party to amend, extend, cancel or discharge any registrations and filings
related hereto; and

 

  (h) any other cost related hereto.

 

All amounts for which the Debtor is required hereunder to reimburse the Secured
Party or any Receiver shall, from the date of disbursement until the date the
Secured Party or the Receiver receives reimbursement, be deemed advanced to the
Debtor by the Secured Party, shall be deemed to be Obligations and shall bear
interest at the highest rate per annum from time to time charged by the Secured
Party on any of the other Obligations. Any costs under Section 9.1(e) or (f)
shall be in all cases reasonable costs.

 

9.2 Appointment of Attorney.

 

The Debtor hereby constitutes and appoints the Secured Party, or any Receiver,
the true and lawful attorney of the Debtor irrevocably with full power of
substitution, which such attorney, after the occurrence and during the
continuance of an Event of Default, may do, make and execute all such
assignments, documents, acts, matters or things with the right to use the name
of the Debtor whenever and wherever it may be deemed necessary or expedient. The
Debtor hereby declares that the irrevocable power of attorney granted hereby,
being coupled with an interest, is given for valuable consideration.

 

9.3 No Obligation to Make Advances.

 

Nothing herein shall obligate the Secured Party to make any advance or loan or
further advance or extend credit to the Debtor and, in particular, nothing
herein shall obligate the Secured Party to advance any unadvanced portion of any
loan or credit to the Debtor after the occurrence of an Event of Default. Except
to the extent that the Secured Party:

 

  (a) by accepting bills of exchange drawn on it by the Debtor; or

 

- 17 -



--------------------------------------------------------------------------------

  (b) by issuing letters of credit or letters of guarantee on the application of
the Debtor,

 

is required to advance monies on the maturity of those bills or pursuant to
those letters of credit or letters of guarantee, as the case may be, none of the
preparation, execution, perfection or registration of this Security Agreement or
the advance of any monies by the Secured Party shall bind the Secured Party to
make any further advance.

 

9.4 Security Interests Effective Immediately.

 

Neither the execution of, nor any filing with respect to, this Security
Agreement shall bind the Secured Party to grant any credit to the Debtor, but
the security interests hereby created shall take effect forthwith upon the
execution of this Security Agreement by the Debtor.

 

9.5 Security in Addition and not in Substitution, Remedies Cumulative.

 

The rights, remedies and powers conferred by this Security Agreement are in
addition to, and not in substitution for, any other rights, remedies or powers
the Secured Party may have at law, in equity or by or under the PPSA or any
other statute. The Secured Party may proceed by way of any action, suit or other
proceeding at law or in equity and no right, remedy or power of the Secured
Party shall be exclusive of or dependent on any other. The Secured Party may
exercise any of its rights, remedies or powers separately or in combination and
at any time.

 

9.6 Statutory Waivers.

 

To the fullest extent permitted by law, the Debtor waives all of the rights,
benefits and protection given by the provisions of any existing or future
statute which imposes limitations upon the rights, remedies or powers of a
secured party or upon the methods of realization of security, including any
seize or sue or anti-deficiency statute or any similar provisions of any other
statute. In particular, the Debtor waives all rights, benefits and protection
given by the Civil Enforcement Act and sections 47 to 50 of the Law of Property
Act of the Province of Alberta insofar as they extend to or relate to any of the
Collateral. The Limitation of Civil Rights Act of the Province of Saskatchewan
shall not apply to the security interests hereby created or any of the rights,
remedies or powers of the Secured Party or any Receiver.

 

9.7 Provisions Reasonable.

 

The Debtor acknowledges that the provisions of this Security Agreement and, in
particular, those respecting rights, remedies and powers of the Secured Party
and any Receiver against the Debtor, its business and any Collateral upon an
Event of Default, are commercially reasonable and not manifestly unreasonable.

 

9.8 Further Assurances.

 

The Debtor shall at all times, do, execute, acknowledge and deliver or cause to
be done, executed, acknowledged or delivered all such further acts, deeds,
transfers, assignments,

 

- 18 -



--------------------------------------------------------------------------------

security agreements and assurances as the Secured Party may reasonably require
in order to give effect to the provisions hereof and for the better granting,
transferring, assigning, charging, setting over, assuring, confirming or
perfecting the security interests hereby created and the priority accorded to
them by law or under this Security Agreement.

 

9.9 Notices.

 

  (a) Every notice, demand and other communication in connection with this
Security Agreement (including, without limitation, notices required or permitted
under the Bankruptcy and Insolvency Act) and all legal process in regard hereto
shall be validly given, made or served if in writing and must be delivered by
commercial courier to, or telecopied to the intended recipient at its address
first written above and if to the Debtor to the attention of The President and
if to the Secured Party to the attention of Vice President or to such other
address or person as the other party may from time to time designate by notice.

 

  (b) Any notice, requisition, demand or other instrument, (including, without
limitation, notices required or permitted under the Bankruptcy and Insolvency
Act) if delivered, shall be deemed to have been given or made on the day on
which it was delivered and if sent by telecopier during normal business hours,
shall be deemed to have been given or made on the business day next following
the day on which it was so sent. Any party hereto may give written notice of a
change of address in the same manner, in which event any notice shall thereafter
be given to it as above provided at such changed address.

 

9.10 Discharge.

 

Upon payment and performance by the Debtor of the Obligations secured hereby the
Secured Party shall upon request in writing by the Debtor deliver up this
Security Agreement to the Debtor and shall at the expense of the Debtor cancel
and discharge the security interests hereby created and execute and deliver to
the Debtor such documents as shall be requisite to discharge the security
interests hereby created.

 

9.11 Delivery of Copy/Waiver.

 

The Debtor hereby acknowledges receiving a copy of this Security Agreement. The
Debtor waives all rights to receive from the Secured Party a copy of any
financing statement or financing change statement registered or verification
statement issued at any time in respect of this Security Agreement.

 

9.12 Release of Information.

 

The Debtor hereby authorizes the Secured Party to provide a copy of this
Security Agreement and such other information (including full details of the
Obligations) as may be requested of the Secured Party by persons entitled
thereto under the PPSA.

 

- 19 -



--------------------------------------------------------------------------------

9.13 Inspection, Management and Repairs.

 

The Debtor covenants and agrees that the Secured Party may, but shall be under
no obligation to, at such time or times as the Secured Party deems necessary
after the occurrence and during the continuance of an Event of Default and
without the concurrence of the Debtor or any other person make such arrangements
for the repairing, finishing and putting in order of the Business Premises,
including, without limitation, such repairs, replacements and improvements as
are necessary so that the Debtor and the Business Premises comply with
Environmental Laws, and all reasonable costs, charges and expenses including an
allowance for the time and services of the Secured Party, the Secured Party’s
servants or agents or any other person or persons appointed for the above
purposes including, without limitation, the full amount of all legal fees,
disbursements, costs, charges and expenses incurred by the Secured Party and any
amount due hereunder shall be payable forthwith to the Secured Party, shall be
deemed an advance to the Debtor by the Secured Party, shall be deemed to be
Obligations, and shall bear interest at the highest rate per annum from time to
time charged by the Secured Party on any of the other Obligations until paid.

 

9.14 Authorization of Inquiries.

 

The Debtor hereby authorizes the Secured Party after the occurrence and during
the continuation of an Event of Default to make enquiries from time to time of
any governmental authority with respect to the Debtor’s compliance with
Environmental Laws and the Debtor agrees that the Debtor will from time to time
provide to the Secured Party with such written authorization as the Secured
Party may reasonably require in order to facilitate the obtaining of such
information.

 

9.15 Indemnification.

 

  (a) The Debtor shall indemnify, reimburse and save harmless the Secured Party,
any receiver, its directors, officers, employees, agents, and successors and
assigns, from any and all liabilities, actions, damages, claims, losses, costs
and expenses whatsoever (including without limitation, the full amount of all
legal fees, costs, charges and expenses and the cost of removal, treatment,
storage and disposal of any Hazardous Materials and remediation of the Business
Premises) which may be paid, incurred or asserted against the Secured Party for,
with respect to or as a direct or indirect result of the presence on or under,
or the escape, seepage, leakage, spillage, discharge, emission or release from,
the Business Premises or into or upon any other land, the atmosphere or any
watercourse, body of water or wetland of any Hazardous Materials provided that
the Debtor shall not be required to indemnify, reimburse or save any such person
harmless from the consequences of the gross negligence or wilful misconduct of
any such person as provided in Section 9.15 (d)

 

  (b) Any amount owing by the Debtor hereunder shall, from the date of
disbursement until the date the recipient receives reimbursement, be deemed
advanced to the Debtor by the Secured Party, shall be deemed to be obligations
and shall bear interest at the highest rate per annum from time to time charged
by the Secured Party on any of the other Obligations until paid.

 

- 20 -



--------------------------------------------------------------------------------

  (c) The Debtor agrees that the indemnity obligations hereunder shall survive
the release of the security of this Security Agreement and the payment and
satisfaction of the indebtedness and liabilities hereby secured, but only
insofar as such indemnity obligations relate to liabilities, actions, damages,
claims, losses, costs and expenses arising in connection with Hazardous Material
that were on the Business Premises prior to such release, payment and
satisfaction.

 

  (d) No Indemnitee shall be entitled to indemnification for any liability,
loss, damage, cost or expense that are found by a final, non-appealable judgment
of a court of competent jurisdiction to arise from the wilful misconduct, or
gross negligence of such Indemnitee.

 

Section 10

INTERPRETATION

 

10.1 Entire Agreement/Amendment.

 

This Security Agreement contains the entire agreement between the parties
relating to the security interests hereby created. Any amendment of this
Security Agreement shall not be binding unless in writing and signed by the
Secured Party and the Debtor. The Debtor confirms that there are no
representations, warranties, covenants or acknowledgements affecting, or relied
upon in entering this Security Agreement.

 

10.2 Severability.

 

Any provision of this Security Agreement prohibited by law or otherwise
ineffective shall be ineffective only to the extent of such prohibition or
ineffectiveness and shall be severable without invalidating or otherwise
affecting the remaining provisions hereof.

 

10.3 Joint and Several Liability.

 

If more than one person executes this Security Agreement as Debtor, their
obligations hereunder and the liability resulting therefrom shall be joint and
several.

 

10.4 Headings.

 

All headings and titles in this Security Agreement are for reference only and
are not to be used in the interpretation of the terms hereof.

 

10.5 Included Words.

 

Wherever the singular or the masculine are used herein, the same shall be deemed
to include the plural or the feminine or the body politic or corporate where the
context or the parties so require.

 

- 21 -



--------------------------------------------------------------------------------

10.6 Applicable Law.

 

This Security Agreement shall be construed and enforceable under and in
accordance with the laws applicable in British Columbia, Canada. The Debtor
hereby irrevocably submits and attorns to the jurisdiction of the British
Columbia Supreme Court sitting at Vancouver, British Columbia, Canada.

 

10.7 Binding Effect.

 

This Security Agreement shall be binding on and enure to the benefit of the
Debtor and the Secured Party and their respective successors and permitted
assigns.

 

- 22 -



--------------------------------------------------------------------------------

10.8 Conflict with Credit Agreement.

 

In the event of any conflict between any provision of this Security Agreement
and the provisions of the Credit Agreement, the provisions of the Credit
Agreement shall prevail.

 

     Execution Date    

Officer Signature(s)

   Y    M    D  

Transferor(s) Signature(s)

/s/ John Edmondson

--------------------------------------------------------------------------------

                

WEST MARINE CANADA CORP.

                  

By its authorized signatory:

                  

/s/ John Edmondson c/s

--------------------------------------------------------------------------------

                  

Print Name: John Edmondson

 

- 23 -



--------------------------------------------------------------------------------

The schedules listed below have been omitted. A copy of the omitted schedules
will be furnished to the Securities and Exchange Commission upon their request.

 

LIST OF SCHEDULES

 

Schedule A    -    Specific Equipment Description Schedule B    -    Debtor’s
Places of Business Schedule C         Serial Number Goods

 

 

- 1 -